Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chainey Singleton on 23 April 2021.
The application has been amended as follows: 
Claim 1 is amended to read as follows:
Claim 1. A method of making a polymer ammunition cartridge having a two-piece primer insert comprising the steps of: 
providing a two piece primer insert 
an upper primer insert portion 
 an upper primer insert top surface, an upper primer insert bottom surface 
an upper primer insert aperture 
the primer flash aperture groove configured to receive a polymer overmolding through the upper primer insert aperture, and 
a substantially cylindrical coupling element 
wherein the lower primer insert portion 
a lower primer insert bottom surface the primer recess adapted to fit a primer, 
a lower flash hole aperture 
providing a first polymer composition for molding a polymer ammunition cartridge;
molding from the first polymer composition a substantially cylindrical polymeric middle body having the two piece primer insert at a first end and a substantially cylindrical polymeric coupling element two-piece primer insert and extends over an interior surface of the substantially cylindrical coupling element into the primer flash aperture groove, wherein the first polymer composition extends from the substantially cylindrical polymeric coupling element into the primer flash aperture groove; 
forming a substantially cylindrical polymeric bullet-end component from a second polymer composition comprising a bullet aperture opposite a polymeric bullet-end coupling that mates to the substantially cylindrical coupling element


Claim 2 is amended to read as follows:
Claim 2. The method of claim 1, wherein an insert joint between the upper primer insert portion and lower primer insert portion is threaded, riveted, locked, friction fitted, coined, snap fitted, chemical bonded, chemical welded, soldered, smelted, sintered, adhesive bonded, laser welded, ultrasonic welded, friction spot welded, or friction stir welded.  

Claim 3 is amended to read as follows:
Claim 3. The method of claim 1, wherein the upper primer insert portion, the lower primer insert portion or both are formed independently by metal injection molding, polymer injection molding, stamping, milling, molding, machining, punching, fine blanking, smelting, or any other method that will form insert portions that may be joined together to form [[a]] the two-piece primer insert.
Reasons for Allowance
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches a method of making a polymer ammunition with a two piece primer insert comprising the steps of providing a two piece primer insert with an upper and lower insert portion, the upper insert having a cylindrical portion extending from one side, an aperture through the 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641